Citation Nr: 0700439	
Decision Date: 01/08/07    Archive Date: 01/17/07

DOCKET NO.  00-21 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for a disability 
manifested by numbness of the arms and legs, including as due 
to an undiagnosed illness.

2.  Entitlement to service connection for a disability 
\manifested by generalized joint pain, including as due to an 
undiagnosed illness.

3.  Entitlement to service connection for headaches, 
including as due to an undiagnosed illness.

4.  Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The appellant is a veteran who had active service from August 
1983 to August 1985 and from November 1990 to July 1991.  
This case is before the Board of Veterans' Appeals (Board) on 
appeal from a March 1999 rating decision by the Buffalo, New 
York, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  It was previously before the Board in both 
June 2003 and November 2004, when it was remanded for 
additional development.

The issues of entitlement to service connection for 
disabilities manifested by numbness of the arms and legs and 
generalized joint pain, both including as due to undiagnosed 
illness, are being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.


FINDINGS OF FACT

1.  The veteran had active military service in the Southwest 
Asia Theater of operations during the Persian Gulf War, and 
competent evidence establishes that he has headache symptoms 
of undetermined etiology following such service.

2.  The veteran's left ear hearing loss disability was first 
manifested in service.

3.  A right ear hearing loss disability pre-existed the 
veteran's second period of active service, and is not shown 
to have increased in severity during, or as a result of, that 
service.


CONCLUSIONS OF LAW

1.  Service connection is warranted for the veteran's 
headaches as a disability due to an undiagnosed illness.  38 
U.S.C.A. §§ 1110, 1117, 1118, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.303, 3.304, 3.317 (2006).

2.  Service connection is warranted for left ear hearing 
loss.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.303, 3.385 (2006).

2.  Service connection for right ear hearing loss is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1153, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.306, 3.307, 
3.309, 3.385 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

The veteran has been advised of VA's duties to notify and 
assist in the development of his claims for service 
connection for headaches and bilateral hearing loss.  Letters 
from the RO in July 2003 and December 2004 explained what the 
evidence needed to show to substantiate the claims.  They 
also explained that VA was responsible for obtaining relevant 
records from any federal agency, and that VA would make 
reasonable efforts to obtain records not held by a federal 
agency, but that it was the veteran's responsibility to make 
sure that VA received all requested records not in the 
possession of a federal department or agency.  The March 1999 
rating decision, an August 2000 statement of the case (SOC) 
and a January 2004 supplemental SOC provided the text of 
applicable regulations and explained what the evidence showed 
and why the claims were denied.   A June 2006 supplemental 
SOC provided notice regarding criteria for increased ratings 
and effective dates of awards (See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006). 
 
While it was not possible for complete VCAA notice to be 
given prior to the rating on appeal (which predated the 
enactment of the VCAA by more than a year), the appellant had 
ample opportunity to respond to the notice letters and the 
SOC and SSOCs and to supplement the record after notice was 
given.   The claims were thereafter readjudicated.  See June 
2006 supplemental SOC.  The veteran is not prejudiced by any 
technical notice deficiency that may have occurred along the 
way, and no further notice is required.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).

Regarding VA's duty to assist, the RO has obtained the 
veteran's available service medical records, along with VA 
medical evidence.  The veteran was provided with VA 
examinations in June 2005.  He has not identified any 
additional evidence pertinent to these claims.  VA's 
assistance obligations are met.  The veteran is not 
prejudiced by the Board's proceeding with appellate review.



II.  Factual Background

Despite the best efforts of the RO to locate them, the 
service medical records from the veteran's first period of 
active duty from 1983 to 1985 remain unavailable.  

In July 1986, the veteran suffered a cerebral concussion in a 
motor vehicle accident.  He was hospitalized for four days in 
a private hospital.  Skull X-rays and computer tomography 
(CT) scan of the head were negative, with no fractures, 
hemorrhage, or brain contusions noted.  Neurology 
consultation determined that no surgical intervention was 
needed.

On examination in November 1990 at the outset of his second 
period of active duty, the examiner noted mild bilateral 
hearing deficit.  Audiometry showed that puretone thresholds, 
in decibels, were:




HERTZ



1000
2000
3000
4000
RIGHT
10
10
40
30
LEFT
10
10
30
30


Audiometry in April 1991, shortly before the veteran's 
separation from service, showed the following:




HERTZ



1000
2000
3000
4000
RIGHT
15
5
10
20
LEFT
15
5
25
40

VA audiometry in January 2000 showed the following:




HERTZ



1000
2000
3000
4000
RIGHT
15
10
10
40
LEFT
10
5
30
40

Speech audiometry revealed that speech recognition was 100 
percent in each ear.

VA audiometry in June 2005 showed the following:




HERTZ



1000
2000
3000
4000
RIGHT
15
10
30
50
LEFT
15
10
55
55

Speech audiometry revealed that speech recognition was 94 
percent in each ear.  The examiner opined that it was not at 
least as likely as not that the veteran acquired hearing loss 
due to military service or that military noise aggravated his 
existing hearing loss while serving in Saudi Arabia.  

A VA otolaryngologist's opinion dated in June 2005 was that 
the veteran's bilateral moderate sensorineural hearing loss 
was consistent with noise-induced hearing loss, presumably 
from noise exposure in the military.  However, in an addendum 
report completed in October 2005, the VA otolaryngologist 
stated that, after reviewing the claims folder and the old 
audiograms that had not been seen prior to his June 2005 
report, "there is not enough evidence to reasonably conclude 
that his hearing loss is attributable to service-related 
noise exposure during the times specified."

A February 2000 VA peripheral nerves examination noted 
tension-type headaches.  A March 2005 VA outpatient record 
referred to "migraines."  

On VA examination in June 2005, the examining neurologist 
stated that he did not have a clear etiology for the 
veteran's complaints, including headaches.  He recommended 
magnetic resonance imaging (MRI) of the brain to see whether 
or not the veteran had any central demyelinating lesions or 
other inflammatory or metabolic etiologies.  "Without this 
testing...it is very difficult to state if his symptoms are due 
to an unknown condition." 

MRI of the brain in November 2005 was interpreted as normal, 
without evidence of demyelinating, inflammatory, or metabolic 
processes.  A November 2005 statement from a VA nurse 
practitioner noted that the neurologist who examined the 
veteran in June 2005 was no longer employed at the VAMC.  The 
nurse practioner indicated that based on the MRI results the 
diagnosis was chronic headaches unknown etiology.  In a 
follow-up statement in February 2006, the nurse practioner 
stated that the veteran's headaches did not represent an 
undiagnosed illness as "headaches are very common in the 
general population and not generally a symptom of any 
illness."

III.  Legal Criteria and Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Aggravation may not be conceded where the 
disability underwent no increase in severity during service.  
38 C.F.R. § 3.306.  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303.

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Hickson v. West, 12 
Vet. App. 247 (1999).




Headaches

Compensation may be paid to any Persian Gulf War veteran 
"suffering from a chronic disability resulting from an 
undiagnosed illness (or combination of undiagnosed 
illnesses)." 38 U.S.C.A. § 1117. These may include, but are 
not limited to, muscle pain, joint pain, neurologic signs or 
symptoms, and symptoms involving the respiratory system. See 
38 C.F.R. § 3.317(b).  The chronic disability must have 
manifested either during active military, naval, or air 
service in the Southwest Asia theater of operations during 
the Persian Gulf War, or to a degree of 10 percent or more 
not later than December 31, 2011, and must not be attributed 
to any known clinical diagnosis by history, physical 
examination, or laboratory tests.  Objective indications of a 
chronic disability include both "signs," in the medical sense 
of objective evidence perceptible to an examining physician, 
and other, non-medical indicators that are capable of 
independent verification.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b).

The record establishes that the veteran suffers from 
headaches that are of unknown etiology.  Essentially there 
are two medical opinions commenting on the etiology of the 
veteran's headache symptoms.  The VA neurologist in June 
2005, who would be most qualified to diagnose the cause, 
stated that he did not have a clear etiology for the 
veteran's headaches, and recommended an MRI to see if any 
brain pathology was the source of the headaches.  That 
testing did not show any such pathology, and a VA nurse 
practitioner noted that the veteran had chronic headaches of 
unknown etiology.  Her follow-up statement in February 2006 
that headaches are very common in the general population and 
did not represent an undiagnosed illness does not change the 
fact that the etiology for the veteran's headache symptoms 
remains unknown. 

While the evidence does not establish with any degree of 
certainty that there is a nexus between the veteran's 
headache symptoms and his service in Southwest Asia during 
the Persian Gulf War, it establishes that the etiology for 
the veteran's headaches is unknown.  It is reasonable to 
conclude then that what the veteran has in essence is 
headaches due to undiagnosed (or not conclusively diagnosed) 
illness.  As reasonable doubt must be resolved in the 
veteran's favor (38 U.S.C.A. § 5107; 38 C.F.R. § 3.102), 
service connection for an undiagnosed illness manifested by 
headaches is warranted.

Hearing Loss

Hearing loss disability is defined by regulation.  For the 
purpose of applying the laws administered by VA, impaired 
hearing is considered to be a disability when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, 
4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of those frequencies are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385. 

Sensorineural hearing loss (as an organic disease of the 
nervous system) is a chronic disease which may be 
presumptively service connected if manifested to a 
compensable degree in the first postservice year.  38 
U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

The veteran currently has bilateral hearing loss disability 
as defined in 38 C.F.R. § 3.385.  See puretone thresholds on 
June 2005 VA audiometry.  

Regarding the left ear, the April 1991 audiogram shows 
evidence (the 40 decibels noted at 4000 hertz) that a hearing 
loss disability was manifested in service.  As the veteran 
currently has left ear hearing loss by VA standards, service 
connection is warranted for left ear hearing loss as having 
been initially manifested in service and persisted.  

As for the right ear, audiometry on service entrance 
examination in November 1990 revealed that a right ear 
hearing loss disability by VA standards (See 40 decibel 
puretone threshold at 3000 hertz on November 1990 audiometry) 
pre- existed service.  Consequently, right ear hearing loss 
disability could not have been incurred in this period of 
service, and the question then becomes whether the pre-
existing right ear hearing loss was aggravated in/or by 
service.  38 C.F.R. § 3.306 provides that aggravation may not 
be conceded if the disability did not increase in severity 
during service.  Here, audiometry in April 1991, shortly 
before service separation, did not show hearing loss 
disability by VA standards, and there is no other objective 
evidence that tends to suggest an increase in hearing loss 
disability during service; both the VA audiologist in June 
2005 and the otolaryngologist in his October 2005 addendum 
opinion agreed that the hearing loss was not attributable to 
inservice noise exposure.  

Consequently, it is not shown that the right ear hearing loss 
increased in severity during service, and aggravation may not 
be conceded.  The veteran's own allegation that his right ear 
hearing loss is due to events in service is not competent 
evidence, as he is a layperson, untrained in determining a 
medical etiology.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992).  


ORDER

Service connection for an undiagnosed illness manifested by 
headaches is granted.

Service connection for left ear hearing loss is granted.

Service connection for right ear hearing loss is denied.


REMAND

In a statement received in March 2006, the veteran indicated 
that he had been prescribed knee braces at an appointment at 
the Syracuse VAMC on February 21, 2006.  He requested that VA 
obtain the records from that visit.  These records are 
relevant to the veteran's claim for service connection for 
generalized joint pain, claimed as due to undiagnosed 
illness, particularly in light of the June 2005 VA 
examination that reported normal examinations of both knees.  
In view of the conflicting evidence, a current VA orthopedic 
examination is also indicated.

With respect to the veteran's claim for service connection 
for a disability manifested by numbness of the arms and legs, 
including as due to an undiagnosed illness, the Board notes 
that the previous remand directed the RO to have the veteran 
undergo a VA neurologic examination with an opinion as to the 
significance of the diagnosis of intermittent hypesthesia of 
record.  The VA neurologist's report dated in June 2005 
deferred an opinion pending EMG testing.  Following that 
testing, an opinion was provided by a VA nurse practioner.  
The Board agrees with the veteran's representative that an 
opinion should be obtained from a neurologist as to the 
proper diagnosis and etiology of the veteran's numbness to 
the arms and legs.  This is particularly true in light of the 
contradictory findings in the EMGs dated in June 2004 and 
November 2005, and the diagnosis of carpal tunnel syndrome in 
the record.

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain the records of 
all treatment of the veteran for joint 
pain and numbness from the Syracuse VAMC 
since November 2005, and specifically the 
records from February 21, 2006.  All 
records obtained should be associated with 
the claims folder.

2.  Following the above, the RO should 
schedule the veteran for a VA orthopedic 
examination to determine the proper 
diagnosis and likely etiology of any 
current knee disability.  Specifically, 
the examiner should review the veteran's 
claims file and opine whether there is any 
basis in the record for attributing the 
knee disability to a disease or injury in 
service, and whether there is any evidence 
that knee arthritis was manifested in the 
veteran's first postservice year.

3.  The veteran should also be scheduled 
for a VA neurologic examination to 
determine whether he has disability 
manifested by numbness of the arms and 
legs that is related to service, and 
specifically whether he has such 
disability due to undiagnosed illness.  
The veteran's claims folder must be 
reviewed by the neurologist.  The 
neurologist should comment on the 
significance of the diagnoses of carpal 
tunnel syndrome and intermittent 
hypesthesia of record (i.e., is it a 
disability, is it a known diagnostic 
entity) and of the differing EMG results 
in June 2004 and November 2005.  The 
examiner should explain the rationale for 
all opinions given.  

4.  The RO should then readjudicate the 
remaining issues.  If either remains 
denied, the RO should issue an appropriate 
supplemental SOC and give the veteran and 
his representative the opportunity to 
respond.  The case should then be returned 
to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2005).



______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


